
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5360
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  make certain improvements in the laws administered by the Secretary of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Housing, Employment, and Living
			 Programs for Veterans Act of 2010 or the
			 HELP Veterans Act of
			 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to title 38, United States Code.
					Sec. 3. Modification of standard of visual acuity required for
				eligibility for specially adapted housing assistance provided by the Secretary
				of Veterans Affairs.
					Sec. 4. Authorities regarding housing loans guaranteed by the
				Department of Veterans Affairs.
					Sec. 5. Reauthorization and improvement of Department of
				Veterans Affairs small business loan program.
					Sec. 6. Assistance for flight training.
					Sec. 7. Seven-year increase in amount of assistance for
				individuals pursuing apprenticeships or on-job training.
					Sec. 8. Extension of authority for certain qualifying
				work-study activities for purposes of the educational assistance programs of
				the Department of Veterans Affairs.
					Sec. 9. Expansion of work-study allowance to include certain
				outreach services conducted through congressional offices.
					Sec. 10. Temporary reduction of required amount of wages for
				on-the-job training programs.
					Sec. 11. Reauthorization of Veterans’ Advisory Committee on
				Education.
					Sec. 12. Homeless women veterans and homeless veterans with
				children reintegration grant program.
					Sec. 13. Technology review and grant program.
					Sec. 14. Child care; President’s Budget.
					Sec. 15. Increase in amount of reporting fee payable to
				educational institutions that enroll veterans receiving educational
				assistance.
					Sec. 16. Modification of advance payment of initial educational
				assistance or subsistence allowance.
					Sec. 17. Increase in amount of subsistence allowance payable to
				veterans participating in vocational rehabilitation program.
					Sec. 18. Expansion of availability of employment assistance
				allowance for veterans using employment services.
					Sec. 19. Promoting jobs for veterans teaching in rural
				areas.
					Sec. 20. Promoting jobs for veterans through the establishment
				of an internship program.
					Sec. 21. Veterans entrepreneurial development
				summit.
					Sec. 22. Increase in the maximum amount of specially adapted
				housing assistance authorized to be provided by the Secretary of Veterans
				Affairs.
					Sec. 23. Department of Veterans Affairs housing loans for
				construction of energy efficient dwellings.
					Sec. 24. Pilot program on specially adapted housing assistance
				for veterans residing temporarily in housing owned by a family
				member.
					Sec. 25. Compliance with Statutory Pay-As-You-Go Act of
				2010.
				
			2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		3.Modification of
			 standard of visual acuity required for eligibility for specially adapted
			 housing assistance provided by the Secretary of Veterans Affairs
			(a)In
			 generalSection
			 2101(b)(2)(A) is amended by striking with 5/200
			 and all that follows through the period and inserting the following:
			 with central visual acuity of 20/200 or less in the better eye with the
			 use of standard correcting lenses (for purposes of this subparagraph, an eye
			 which is accompanied by a limitation in the fields of vision such that the
			 widest diameter of the visual field subtends an angle no greater than 20
			 degrees shall be treated as having a central visual acuity of 20/200 or
			 less)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to specially adapted housing assistance provided on or after the date
			 of the enactment of this Act.
			4.Authorities
			 regarding housing loans guaranteed by the Department of Veterans
			 Affairs
			(a)Covenants and
			 liens in response to disaster-relief assistanceParagraph (3) of
			 section
			 3703(d) is amended to read as follows:
				
					(3)(A)Any real estate housing
				loan (other than for repairs, alterations, or improvements) shall be secured by
				a first lien on the realty. In determining whether a loan is so secured, the
				Secretary may either disregard or allow for subordination to a superior lien
				that—
							(i)is created by a duly recorded covenant
				running with the realty in favor of—
								(I)a public entity that provides assistance in
				response to a major disaster as determined by the President under the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or
								(II)a private entity to secure an
				obligation to such entity for the homeowner’s share of the costs of the
				management, operation, or maintenance of property, services, or programs within
				and for the benefit of the development or community in which the veteran’s
				realty is located; and
								(ii)the Secretary determines will not prejudice
				the interests of the veteran borrower and of the Government by the operation of
				such a covenant.
							(B)In respect to a superior lien
				described by subparagraph (A) that is created after June 6, 1969, the
				Secretary’s determination must have been made prior to the recordation of the
				covenant.
						.
			(b)Extension of
			 authority to pool loansParagraph (2) of
			 section
			 3720(h) is amended by striking 2011 and
			 inserting 2016.
			5.Reauthorization and
			 improvement of Department of Veterans Affairs small business loan
			 program
			(a)Reauthorization
				(1)In
			 generalChapter 37 is amended by
			 striking section 3751.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3751.
				(b)Expansion of
			 eligibility for small business loansChapter 37 is further
			 amended—
				(1)in section 3741,
			 by striking paragraph (2); and
				(2)in section
			 3742(a)(3)(A), by striking veterans of the Vietnam era
			 or.
				(c)Repeal of
			 authority to make direct loansChapter 37, as amended by
			 subsections (a) and (b), is further amended—
				(1)in section
			 3742—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (2), by striking (A) loan guaranties, or (B) direct
			 loans and inserting loan guaranties; and
						(ii)in
			 paragraph (3)(A), by striking and that at least 51 percent of a business
			 concern must be owned by disabled veterans in order for such concern to qualify
			 for a direct loan;
						(B)in subsection
			 (b)—
						(i)by
			 striking paragraph (1) and redesignating paragraphs (2) through (4) as
			 paragraphs (1) through (3), respectively; and
						(ii)in
			 paragraph (2), as so redesignated, by striking make or;
						(C)in subsection (c),
			 by striking made or;
					(D)in subsection
			 (d)—
						(i)by striking paragraph (2);
						(ii)by
			 striking (1) Except as provided in paragraph (2) of this subsection,
			 the and inserting The; and
						(iii)by
			 striking make or; and
						(E)in subsection
			 (e)—
						(i)in
			 paragraph (1)—
							(I)in the first
			 sentence, by striking or, if the loan was a direct loan made by the
			 Secretary, may suspend such obligation; and
							(II)in the second
			 sentence, by striking or while such obligation is
			 suspended;
							(ii)by
			 striking or suspend each place it appears;
						(iii)by
			 striking or suspension each place it appears;
						(iv)by
			 striking or suspends each place it appears; and
						(v)in
			 paragraph (4), by striking or suspended each place it
			 appears;
						(2)in section
			 3743—
					(A)by striking
			 that is provided a direct loan under this subchapter, or
			 ;
					(B)by striking the
			 comma between subchapter and shall;
					(C)by striking
			 direct or; and
					(D)by striking
			 for the amount of such direct loan or, in the case of a guaranteed
			 loan,;
					(3)in section
			 3745—
					(A)by striking
			 (a); and
					(B)by striking
			 subsection (b);
					(4)in section 3746,
			 by striking made or both places it appears; and
				(5)in section 3750, by striking made
			 or.
				(d)Authority to
			 enter into a contractSection 3742, as amended by subsection (c),
			 is further amended by adding at the end the following new subsection:
				
					(f)The Secretary shall enter into a contract
				with an appropriate entity for the purpose of carrying out the program under
				this
				subchapter.
					.
			(e)FundingSection
			 3742(b), as amended by subsection (c), is further amended by adding at the end
			 the following new paragraph:
				
					(4)The Secretary may only guarantee a loan
				under this subchapter to the extent that a limitation commitment to guarantee
				loans for a fiscal year has been provided in advance in an appropriations
				Act.
					.
			(f)Authorization of
			 appropriations
				(1)In
			 generalSection 3749 is amended to read as
			 follows:
					
						3749.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subchapter such sums as may be
				necessary.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter 37 is amended by
			 striking the item relating to section 3749 and inserting the following new
			 item:
					
						
							3749. Authorization of
				appropriations.
						
						.
				(g)Loan
			 fee
				(1)In
			 generalChapter 37 is further amended by inserting after section
			 3749 the following new section:
					
						3749A.Loan
				Fee
							(a)Requirement of
				fee(1)The Secretary shall collect a fee from each
				veterans’ small business concern obtaining a loan guaranteed under this
				subchapter.
								(2)No loan may be guaranteed under this
				subchapter until the fee payable under this section has been remitted to the
				Secretary.
								(3)The fee may be included in the loan
				guaranteed under this subchapter and paid from the proceeds thereof.
								(b)Determination of
				feeThe amount of the fee shall be the full cost of the loan
				guarantee plus an additional amount determined by the Secretary as sufficient
				to cover applicable administrative expenses.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 3749 the following new item:
					
						
							3749A. Loan
				fee.
						
						.
				(h)DefinitionsSection 3741 is
			 amended by adding at the end the following new paragraphs:
				
					(2)The term cost  has the
				meaning given the term cost of a loan guarantee within the
				meaning of section 502(5)(C) of the Federal Credit Reform Act of 1990
				(2 U.S.C.
				661a(5)(C)).
					(3)The term guarantee—
						(A)has the meaning
				given the term loan guarantee in section 502 of the Federal
				Credit Reform Act of 1990 (2 U.S.C. 661a); and
						(B)includes a loan guarantee commitment (as
				defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a)).
						(4)The term obligation means
				the loan or other debt obligation that is guaranteed under this
				subchapter.
					.
			6.Assistance for
			 flight trainingSubsection
			 (e)(1) of section
			 3032 is amended by striking 60 percent and
			 inserting 75 percent.
		7.Seven-year
			 increase in amount of assistance for individuals pursuing apprenticeships or
			 on-job trainingDuring the
			 seven-year period beginning on the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall apply—
			(1)section 3032(c)(1)
			 of title 38, United States Code—
				(A)in subparagraph
			 (A), by substituting 80 percent for 75
			 percent;
				(B)in subparagraph
			 (B), by substituting 60 percent for 55 percent;
			 and
				(C)in subparagraph
			 (C), by substituting 40 percent  for 35
			 percent;
				(2)section 3233(a) of
			 such title—
				(A)in paragraph (1),
			 by substituting 80 percent for 75 percent;
				(B)in paragraph (2),
			 by substituting 60 percent for 55 percent;
			 and
				(C)in paragraph (3),
			 by substituting 40 percent for 35 percent;
				(3)section 3687(b)(2)
			 of such title—
				(A)by substituting
			 $603 for $574;
				(B)by substituting
			 $450 for $429; and
				(C)by substituting
			 $299 for $285; and
				(4)section
			 16131(d)(1) of title 10, United States Code—
				(A)in subparagraph
			 (A), by substituting 80 percent for 75
			 percent;
				(B)in subparagraph
			 (B), by substituting 60 percent for 55 percent;
			 and
				(C)in subparagraph
			 (C), by substituting 40 percent for 35
			 percent.
				8.Extension of
			 authority for certain qualifying work-study activities for purposes of the
			 educational assistance programs of the Department of Veterans
			 AffairsParagraph (4) of
			 section
			 3485(a) is amended by striking June 30, 2010
			 each place it appears and inserting June 30, 2020.
		9.Expansion of
			 work-study allowance to include certain outreach services conducted through
			 congressional officesSection 3485(a)(4)
			 is amended by adding at the end the following new subparagraph:
			
				(G)The following activities carried out
				at the offices of Members of Congress for such Members:
					(i)The distribution of information to
				members of the Armed Forces, veterans, and their dependents about the benefits
				and services under laws administered by the Secretary and other appropriate
				governmental and non-governmental programs.
					(ii)The provision of assistance in ascertaining
				the status of claims (including appeals) for benefits under laws administered
				by the Secretary, as well as other constituent services for veterans as the
				Secretary determines
				appropriate.
					.
		10.Temporary reduction
			 of required amount of wages for on-the-job training programs
			(a)In
			 general
				(1)Reducing
			 requirementSection
			 3677(b)(1)(A)(ii) is amended by striking 85 per
			 centum and inserting 60 percent.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2010, and shall apply to a
			 veteran who enrolls in a program of training on the job approved under
			 section
			 3677 of title 38, United States Code, on or after such
			 date.
				(b)Sunset
				(1)ReversionEffective October 1, 2013,
			 section
			 3677(b)(1)(A)(ii) of such title, as amended by subsection (a)
			 of this section, is amended by striking 60 percent and inserting
			 85 percent.
				(2)ApplicationThe amendment made by paragraph (1) shall
			 apply to a veteran who enrolls in a program of training on the job approved
			 under section
			 3677 of title 38, United States Code, on or after October 1,
			 2013.
				(c)GAO
			 ReportNot later than October
			 1, 2013, the Comptroller General shall submit to the Committee on Veterans’
			 Affairs of the House of Representatives and the Committee on Veterans’ Affairs
			 of the Senate a report on the effects of eliminating the requirement under
			 section
			 3677(b)(1)(A)(ii) of title 38, United States Code, for a
			 private employer to provide wage increases to veterans enrolled in a program of
			 training on the job approved under
			 section
			 3677 of such title.
			11.Reauthorization
			 of Veterans’ Advisory Committee on EducationSection 3692(c) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2020.
		12.Homeless women
			 veterans and homeless veterans with children reintegration grant
			 program
			(a)Grant
			 programChapter 20 is
			 amended by inserting after section 2021 the following new section:
				
					2021A.Homeless
				women veterans and homeless veterans with children reintegration grant
				program
						(a)GrantsSubject to the availability of
				appropriations provided for such purpose, the Secretary of Labor shall make
				grants to programs and facilities that the Secretary determines provide
				dedicated services for homeless women veterans and homeless veterans with
				children.
						(b)Use of
				fundsGrants under this section shall be used to provide job
				training, counseling, placement services (including job readiness and literacy
				and skills training) and child care services to expedite the reintegration of
				homeless women veterans and homeless veterans with children into the labor
				force.
						(c)Requirement To
				Monitor Expenditures of Funds(1)The Secretary of Labor
				shall collect such information as that Secretary considers appropriate to
				monitor and evaluate the distribution and expenditure of funds appropriated to
				carry out this section. The information shall include data with respect to the
				results or outcomes of the services provided to each homeless veteran under
				this section.
							(2)Information under paragraph (1) shall
				be furnished in such form and manner as the Secretary of Labor may
				specify.
							(d) Administration
				Through the Assistant Secretary of Labor for Veterans' Employment and
				TrainingThe Secretary of Labor shall carry out this section
				through the Assistant Secretary of Labor for Veterans’ Employment and
				Training.
						(e)Biennial Report
				to CongressThe Secretary of Labor shall include as part of the
				report required under
				section
				2021(d) of this title an evaluation of the grant program under
				this section, which shall include an evaluation of services furnished to
				veterans under this section and an analysis of the information collected under
				subsection (c).
						(f)Appropriated
				funds(1)In
				addition to any amount authorized to be appropriated to carry out
				section
				2021 of this title, there is authorized to be appropriated to
				carry out this section $10,000,000 for each of fiscal years 2011 through
				2016.
							(2)Funds appropriated to carry out this
				section shall remain available until expended. Funds obligated in any fiscal
				year to carry out this section may be expended in that fiscal year and the
				succeeding fiscal
				year.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2021 the following
			 new item:
				
					
						2021A. Homeless women veterans and
				homeless veterans with children reintegration grant
				program.
					
					.
			13.Technology review and
			 grant program
			(a)Review and
			 evaluation of new technologyThe Secretary of Veterans Affairs shall
			 establish a team of individuals from appropriate disciplines to be responsible
			 for reviewing new technologies, processes, and products and for determining
			 which such technologies, processes, and products may be beneficial to the
			 Department of Veterans Affairs or to the veterans served by the Department.
			 Upon completion of the review under this subsection, the team shall submit the
			 review to the Secretary, who shall disseminate the review within the
			 Department, as appropriate.
			(b)Specially
			 adapted housing assistive technology grant program
				(1)In
			 generalChapter 21 is amended by
			 adding at the end the following new section:
					
						2108.Specially
				adapted housing assistive technology grant program
							(a)Authority to
				make grantsThe Secretary
				shall make grants to encourage the development of new assistive technologies
				for specially adapted housing.
							(b)ApplicationA person or entity seeking a grant under
				this section shall submit to the Secretary an application for the grant in such
				form and manner as the Secretary shall specify.
							(c)Grant
				fundsEach grant awarded
				under this section shall be in an amount of not more than $250,000 per
				year.
							(d)Use of
				fundsThe recipient of a
				grant under this section shall use the grant to develop assistive technologies
				for use in specially adapted housing.
							(e)ReportNot later than March 1 of each year
				following a year in which the Secretary makes a grant, the Secretary shall
				submit to Congress a report containing information related to each grant
				awarded under this section during the preceding calendar year,
				including—
								(1)the name of the
				grant recipient;
								(2)the amount of the
				grant; and
								(3)the goal of the
				grant.
								(f)FundingFrom amounts authorized to be appropriated
				to the Department for each fiscal year for which the Secretary is authorized to
				make a grant under this section, $1,500,000 shall be available for that fiscal
				year for the purposes of the program under this section.
							(g)TerminationThe
				authority to make a grant under this section shall terminate on the date that
				is five years after the date of the enactment of this
				section.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
					
						
							2108. Specially adapted housing assistive
				technology grant
				program.
						
						.
				(3)Effective
			 dateThe Secretary of
			 Veterans Affairs shall begin making grants under
			 section
			 2108 of title 38, United States Code, as added by paragraph
			 (1), by not later than 1 year after the date of the enactment of this
			 Act.
				14.Child care;
			 President’s Budget
			(a)In
			 generalChapter 31 is amended by
			 adding at the end the following new sections:
				
					3123.Child care
				assistance for single parents
						(a)In
				generalPursuant to
				regulations prescribed by the Secretary to carry out this section, the
				Secretary shall provide reimbursements for the actual cost of child care
				provided by a licensed provider to a veteran who—
							(1)is participating in a vocational
				rehabilitation program under this chapter;
							(2)is the sole caretaker of a child;
				and
							(3)would not otherwise be able to afford such
				child care.
							(b)Amount and
				durationThe amount of the
				reimbursement for the actual cost for child care under this section shall be
				not more than $2,000 per month for each month the veteran is participating in a
				vocational rehabilitation program under this chapter.
						3124.Information
				included in support of President’s budgetThe Secretary shall include in documents
				submitted to Congress by the Secretary in support of the President’s budget for
				each fiscal year submitted under
				section
				1105 of title 31, United States Code, the following:
						(1)For the calendar
				year preceding the submission—
							(A)the percentage of veterans receiving
				assistance under this chapter who became employed; and
							(B)the percentage of veterans receiving
				assistance under this chapter who achieved independence in daily living.
							(2)Any changes made by the Secretary in
				measuring or calculating the performance of the department under this
				chapter.
						.
			(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following:
				
					
						3123. Child care assistance for single
				parents.
						3124. Information included in support of
				President’s
				budget.
					
					.
			15.Increase in amount of
			 reporting fee payable to educational institutions that enroll veterans
			 receiving educational assistance
			(a)Increase in
			 amount of feeSubsection (c)
			 of section
			 3684 is amended—
				(1)by striking
			 $7 and inserting $16; and
				(2)by striking
			 $11 and inserting $16.
				(b)Technical
			 correctionSubsection (a) of such section is amended by striking
			 the second comma after 34.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on January 1, 2011.
			16.Modification of
			 advance payment of initial educational assistance or subsistence
			 allowance
			(a)ModificationSection 3680(d)(2) is amended by
			 inserting after the third sentence the following new sentence: For
			 purposes of the entitlement to educational assistance of the veteran or person
			 receiving an advance payment under this subsection, the advance payment shall
			 be charged against the final month of the entitlement of the person or veteran
			 and, if necessary, the penultimate such month. In no event may any veteran or
			 person receive more than one advance payment under this subsection during any
			 academic year..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an advance payment of educational
			 assistance made on or after January 1, 2011.
			17.Increase in amount of
			 subsistence allowance payable to veterans participating in vocational
			 rehabilitation program
			(a)Increase in
			 subsistence allowanceSection 3108(b)(1) is amended by
			 striking the table and inserting the following new table:
				
					
						
							
								Column IColumn IIColumn
						IIIColumn IVColumn V
								
								Type of  programNo dependentsOne
						dependentTwo dependentsMore
						than two dependents
								
							
							
								The amount in column IV, plus the following
						for each dependent in excess of two: 
								
								Full-time$585.87$726.72$856.39$62.42
								
								Three-quarter time$440.21$545.83$640.27$48.00
								
								Half-time$294.55$364.94$428.98$32.03
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a payment made for the third month beginning after the date of the
			 enactment of this Act and each subsequent month.
			18.Expansion of
			 availability of employment assistance allowance for veterans using employment
			 servicesParagraph (2) of
			 section
			 3108(a) is amended to read as follows:
			
				(2)In the case of a veteran with a
				service-connected disability who the Secretary determines has reached a point
				of employability and who is participating only in a program of employment
				services provided under
				section
				3104(a)(5) of this title, the Secretary shall pay the veteran a
				subsistence allowance as prescribed in this section for three months while the
				veteran is satisfactorily pursuing such
				program.
				.
		19.Promoting jobs
			 for veterans teaching in rural areas
			(a)In
			 generalPart III is amended
			 by adding at the end the following new chapter:
				
					44Veteran
				teachers
						
							Sec.
							4401. Assistance allowance for rural
				  veteran teachers.
						
						4401.Assistance
				allowance for rural veteran teachers
							(a)Reducing
				administrative burdenThe
				Secretary may pay to a rural veteran teacher a monthly assistance allowance of
				$500.
							(b)DurationThe aggregate period for which the
				Secretary may pay a rural veteran teacher a monthly assistance allowance under
				subsection (a) may not exceed 24 months.
							(c)Rural veteran
				teacher definedIn this section, the term rural veteran
				teacher means a veteran who—
								(1)is discharged from service in the Armed
				Forces under honorable conditions;
								(2)has not been
				employed as a teacher prior to receiving assistance under this section;
								(3)is employed to
				teach full-time at an accredited elementary or secondary school that is located
				in a rural area (as determined by the Bureau of the Census); and
								(4)on the date on which the veteran applies
				for a monthly assistance allowance under subsection (a), is enrolled in a
				State-approved course leading to certification as a teacher.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
							.
			(b)Clerical
			 amendmentsThe tables of
			 chapters at the beginning of title 38, United States Code, and of part III, are
			 each amended by inserting after the item relating to chapter 43 the following
			 new item:
				
					
						44.
				  Assistance allowance for rural veteran
				  teachers4401
					
					.
			20.Promoting jobs
			 for veterans through the establishment of an internship program
			(a)In
			 generalChapter 7 is
			 amended by adding at the end the following new section:
				
					712.Internship
				program
						(a)Internship
				programFrom amounts
				available in the General operating expenses account of the
				Department, the Secretary may carry out an internship program through which the
				Secretary shall award internships to up to 2,000 veterans each year in
				accordance with this section. The recipient of an internship under this section
				shall be employed in the Veterans Benefits Administration for the duration of
				the internship.
						(b)EligibilityTo be eligible to receive an internship
				under this section a veteran shall have completed a rehabilitation program
				under chapter 31 of this title. In
				awarding internships under this section, the Secretary shall give a preference
				to a veteran who has completed a program of long-term education or training, as
				determined by the Secretary.
						(c)Salary;
				benefits(1)Each recipient of an internship under this
				section shall be paid at a rate determined by the Secretary, except that such
				rate shall be at least the maximum annual rate of basic pay payable for grade
				GS–3 of the General Schedule under
				section
				5332 of title 5, United States Code, and shall not exceed the
				maximum annual rate of basic pay payable for grade GS–5 of such schedule.
				Payments under this paragraph shall be derived from amounts available in the
				General operating expenses account of the Department.
							(2)Each such recipient shall be entitled to
				leave on the same basis as employees of the Department who are paid at the same
				annual rate, except that such recipient may not be reimbursed for any unused
				leave at the end of the internship.
							(3)The Secretary shall furnish hospital care,
				medical services, and nursing home care to each recipient of an internship
				under this section on the same basis as a veteran described in subsection (B)
				of paragraph (2) of subsection (a) of
				section
				1710 of this title unless the recipient is eligible for such
				care and services under subparagraph (A) of such paragraph or under paragraph
				(1) of such subsection.
							(4)The recipient of an internship under
				this section may receive an allowance under
				section
				3108 of this title if such recipient is entitled to such an
				allowance.
							(d)DurationNo
				internship under this section shall exceed 12 months in duration.
						(e)OutreachThe
				Secretary shall notify each participant in a rehabilitation program under
				chapter 31 of this title of
				the internship program under this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 711 the following new item:
				
					
						712. Internship
				program.
					
					.
				  
			21.Veterans
			 entrepreneurial development summit
			(a)In
			 generalSubchapter II of
			 chapter 81 is amended by
			 adding at the end the following new section:
				
					8129.Veterans
				entrepreneurial development summit
						(a)Veterans
				entrepreneurial development summitThe Secretary may hold an event, once every
				year, to provide networking opportunities, outreach, education, training, and
				support to small business concerns owned and controlled by veterans, veterans
				service organizations, and other entities as determined appropriate by the
				Secretary.
						(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $1,000,000 for each of fiscal years 2011 and
				2021.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter II the
			 following:
				
					
						8129. Veterans entrepreneurial development
				summit.
					
					.
			22.Increase in the
			 maximum amount of specially adapted housing assistance authorized to be
			 provided by the Secretary of Veterans Affairs
			(a)In
			 generalSection 2102 is
			 amended—
				(1)in subsection
			 (b)(2), by striking $12,000 and inserting
			 $13,756; and
				(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking $60,000 and inserting $65,780;
			 and
					(B)in paragraph (2), by striking
			 $12,000 and inserting $13,756.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to assistance furnished after the date of the enactment of this
			 Act.
			23.Department of
			 Veterans Affairs housing loans for construction of energy efficient
			 dwellings
			(a)Loans
			 authorizedSection 3710(d) is
			 amended—
				(1)in paragraph (1)—
					(A)by striking
			 The Secretary and inserting (A) The
			 Secretary;
					(B)by striking
			 for the acquisition of and all that follows through the end and
			 inserting for any of the following purposes:;
					(C)by adding at the
			 end the following new clauses:
						
							(i)The acquisition of an existing dwelling and
				the cost of making energy efficiency improvements to the dwelling.
							(ii)The construction of a new dwelling
				and the cost of making energy efficiency improvements to the dwelling.
							(iii)Energy efficiency improvements to a
				dwelling owned and occupied by a
				veteran.
							;
				and
					(D)by adding at the
			 end the following new subparagraphs:
						
							(B)Except as otherwise provided in this
				subsection, a loan may be guaranteed under this subsection only if it meets the
				requirements of this chapter.
							(C)The Secretary shall determine
				appropriate energy efficiency standards for purposes of this subsection and
				shall require that dwellings purchased, constructed, or improved using a loan
				guaranteed under this subsection meet such
				standards.
							;
				and
					(2)in paragraph (2),
			 by striking subparagraphs (A) and (B) and inserting the following new
			 subparagraphs (A) and (B):
					
						(A)five percent of the total established value
				of the property, dwelling, and improvements; or
						(B)$6,000, or a higher amount
				specifically provided by the
				Secretary.
						.
				(b)GuidanceNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall issue guidance on appraising the value of energy efficiency improvements
			 for purposes of section 3710(d) of title 38, United
			 States Code, as amended by this Act.
			(c)Regulations
				(1)Interim policy
			 guidanceNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall prescribe interim policy
			 guidance on energy efficiency audits and the conditions under which the
			 performance of such audits may be included in the amount guaranteed by the
			 Secretary under section 3710(d) of title 38, United
			 States Code, as amended by subsection (a).
				(2)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall prescribe regulations to carry out the amendments made by subsection
			 (a).
				(3)Energy
			 efficiency audit definedFor purposes of this subsection, the
			 term energy efficiency audit means a measurement of the effects
			 of an improvement made to a dwelling for the purpose of reducing energy
			 consumption or increasing energy efficiency that is carried out by a certified
			 professional auditor, as determined by the Secretary.
				(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to a loan secured on or after January 1, 2011.
			24.Pilot program on
			 specially adapted housing assistance for veterans residing temporarily in
			 housing owned by a family member
			(a)Treatment of
			 Certain LimitationsNotwithstanding subsection (d) of
			 section
			 2102 of title 38, United States Code, and subject to subsection
			 (b), a grant under section 2102A of such title shall
			 not count toward the dollar amount limitations specified in that
			 subsection.
			(b)TerminationSubsection
			 (a) shall apply only to the first 25 grants made during fiscal year
			 2011.
			25.Compliance with
			 Statutory Pay-As-You-Go Act of 2010The budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
